Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed October 5, 2021.
The amendments filed have been accepted and are hereby entered.
Claims 1, 3-4, 9-11, 13, 15-17, and 19-20 have been amended.
Claims 6 and 7 are canceled.
No claims have been added.
Claims 1-20 are pending and claims 1-5 and 8-20 have been examined.
This action is Final.










ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant arguments directed to the Specification objection are persuasive. Accordingly, the specification objection is withdrawn.

The 35 U.S.C. §112(a) rejections of claims 1-20 directed to “causing” limitations are withdrawn in view of the claim amendments received October 5, 2021. Examiner notes amendments resulted in different 112(a) rejections being raised.

The 35 U.S.C. §112(b) rejections of claims 1-20 directed to “causing” limitation are withdrawn in view of the claim amendments received October 5, 2021. Examiner notes amendments resulted in different 112(b) rejections being raised.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered and are persuasive but are moot in view of the new grounds of rejection.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier provisional application filing date as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 13/839,623 and 14/066991, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

Claim 17 of the instant application discloses a server associated with a payment transfer system configuring an identifier associated with a second user, and the processor associated with the payment transfer system initiating a transfer of a payment amount between two accounts that does not appear in the specification. In addition, with respect to all claims (1-20), drawings 15, 13, and 8 in the instant application, of which Applicant states are support for amendment in Remarks received 10/5/2021, do not appear in the above cited applications. Application 14/260,241 appears to provide adequate support to the currently filed claims in view of ¶6 of the specification: “each configured to perform the actions of the methods” (14/260,241, Page 3, ¶2), along with figures similar to that relied upon by Applicant for support of claim amendments. Accordingly, the effective filing date is determined to be 04/23/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Specifically, claims 1, 13, and 17 recite “wherein the electronic message includes instructions to present the interactive interface element via a second application executing on the second user device associated with the second user”, where a resource “[is] accessible via an interactive interface element activatable at a second user device”

One of ordinary skill would not be apprised of the Applicants having possession of the above, given the specification and amended claims. The specification fails to disclose of any electronic messages including instructions to present an interactive interface element via a second application, where the interactive interface element can ‘access a resource’ (e.g., a webpage, see page 17, last paragraph, of specification in view of claims 1, 13, and 17). Examiner acknowledges Figs. 5A and 5B, but further notes that the electronic message itself is content (including the interactive interface element, i.e., the link), and that an application leveraging the message contains the instructions to present the interactive interface element (e.g., the link, which is also content in message). Examiner notes this is exacerbated by the fact that “interactive interface element” is only ever recited once within the Specification (the title), and is never elucidated completely, or given any examples for context. The Examiner respectfully requests that subsequent amendments also provide page / paragraph citations helping show support for future claim amendments, as it would help prosecution.

See MPEP 2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1, 13, and 17, it is unclear as to what is an “interactive interface element” in view of the following claim limitations (in view of each other):
configuring, […] a resource associated with the payment transfer system and accessible via an interactive interface element activatable at a second user device […]

wherein the electronic message includes instructions to present the interactive interface element via a second application executing on the second user device associated with the second user;


It is unclear since ‘a.’ seems to be stating the interactive interface element is the link in the E-mail message, while ‘b.’ seems to state that the interactive interface element is an element on the resource (e.g., Fig. 5B web-page interface elements on ‘resource’) accessed via the link in message (e.g., Email, Fig. 5A). Examiner notes these are mutually exclusive interpretations, as it cannot be both the link in the email and the interface elements of the page accessed via the link. Furthermore, if the interactive interface element is meant by Applicant to be, for example, the webpage element of Fig. 5B (e.g., the button), it is unclear as to what is meant by the “resource” as claimed, as the specification abundantly suggests a ‘resource’ is the webpage itself. (i.e., it does not logically follow that the interactive interface elements, in this interpretation, makes accessible the resource (i.e., the webpage) since it is only accessible after the resource is accessed in the first place). This lack of clarity is exacerbated by the fact that the specification never provides any examples with the term, “interactive interface element” beyond merely mentioning term once in the title, leading claim scope / steps occurring to be unclear.

Claims 2-12, 14-16, and 18-20 are rejected by virtue of dependency upon the aforementioned unclear/rejected claims 1, 13, and 17. 

With respect to claims 19, it depends upon parent claim 17, and recites: “wherein the electronic message is provided by the payment transfer system to the second user device associated with the second user”. However, parent claim 17 recites (e.g., lines 25-28 of claim 17): “sending, by the one or more processors, an electronic message associated with the payment transfer to the second user device associated with the second user”. The claim scope is unclear in view of the dependent claim seeming to contradict the previous steps of the parent claim. Examiner notes claim 17’s claimed server comprising one or more processors is understood to be distinct elements from the associated payment transfer system in view of Specification (e.g., see Fig. 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No.  US-8762272-B1 to Cozens (“Cozens”), in further view of United States Patent Publication No.  US-20040254868-A1 to Kirkland (“Kirkland”), in further view of United States Patent Publication No.  US-20020120567-A1 to Caplan (“Caplan”), in further view of United States Patent Publication No.  US-20110320343-A1 to Koh (“Koh”)

With respect to claim 1, Cousins discloses: A computer-implemented (Fig. 1) method comprising: 

receiving, by one or more processors (processors of Email Payment System 120 and/or Email server 145) associated with a payment transfer system (“Email Payment system” 120 with “Email Payment Module” 125, in further view of association with “Payment Processor” [i.e., Payment transfer system] 150, as shown in Fig. 1. Examiner further notes at least Col 17, lines 35 – 48 of Cozens in further view of Col 6, lines 4-15, and Col 20, lines 22-44 in view of Fig. 11 of Cozens makes clear the  Email Payment System 120 associated with Payment Processor 150 is/are computer system(s) comprising one or more processors. 

Examiner notes that, while not explicitly taught, Col 17, lines 35 – 48 in further view of Col 20, lines 37-41 and Figs. 1 and 11 of Cozens renders obvious that at least the Email Payment system, Email Server, and Payment Processor of Fig. 1 may be distinct systems networked together to provide Cozen’s disclosed solution. Furthermore, Col 6, lines 16 – 19 of Cozens silently discloses, suggests, or otherwise heavily implies the Email payment system’s Email server 145 and payment processor 150 correspond to different system elements: 
“The email client modules 106 and 107 on the sender device 105 and recipient device 110 can interact with web servers or other computing devices connected to the network 115, including the email server 145 and the payment processor 150 of the email payment system 120. [Emphasis added]”)) 

Furthermore, Examiner notes the Email Payment system elements 125, 135, and 140 (See Fig. 1) are understood to be memory and/or processors (Col 17, lines 40-41), of which are not understood to be elements of the Email server and Payment processors per not being within respective box boundaries (See Fig. 1). Examiner also notes Cozen stating the payment processor and Email server may or may not be a third party to the Email payment system 120 (Fig. 1 in further view of Col 6, lines 56-58 and Col 7, lines 14-17 of Cozens);(i.e., it is obvious in 

Cozens further discloses:
[receiving by a processor associated with payment transfer system]  and from a first application (“Email Client”, Fig. 1, 106 & Fig. 2, 205 of Cozens) executing on a first user device (Fig. 1, “Sender Device” 105) associated with a first user (sender), 

[receiving by one or more processors associated withand from a first application executing on a first user device associated with a first user] a user input for a payment transfer of a payment amount, (Fig. 2, 215 of Cozens in further view of Col 3, lines 28-31 and  Col 3, lines 37 – 39 of Cozens)

wherein the user input includes an identifier associated with a second user and the payment amount to be transferred from a first account associated with the first user to a second account associated with the second user, (Fig. 2, 215, 220 of Cozens in further view of at least abstract, Col 1, lines 33-56, Fig. 1, 151, 152, and Col 6, lines 44-47 of Cozens discloses that an e-mail address identifier associated with recipient is input to determine which second account is used to receive funds in the payment processor system) wherein at least the first account is associated with the payment transfer system (Fig. 1, 151 of Cozens); 

[…] an interactive interface element (Payment object) activatable at a second user device associated with the second user; (Col 4, lines 16 – 23 of Cozens in further view of Fig. 2, 210, 240, and  Fig. 10, 1005, 1010 discloses a payment object configured on basis of transaction details made by sender being sent to recipient in an email message, where the payment object includes buttons to accept or reject the payment request)2Appl. No. 17/219,576Docket No. SQR-13332-08
 Response dated October 5, 2021Client Ref: SQ-0124-US1-CIP1-C5 Reply to Office Action of July 6, 2021
sending, by the one or more processors associated with the payment transfer system, an electronic message associated with the payment transfer to the second user device associated with the second user; (Fig. 2, 220 of Cozens in further view of at least Col 4, lines 35-44 of Cozens discloses one or more electronic messages (e.g., email or notification) being sent from E-mail server to the recipient);

wherein the electronic message includes instructions to present [content] via a second application executing on the second user device associated with the second user;(Col 4, lines 35-44 of Cozens discloses a notification concerning payment transfer which may be provided to user (e.g., a web browser, or electronic payment account application), of which is understood to be a different application than the aforementioned Email client 106).

and based on, from the [first] application, an indication of interaction with [an] interactive [interface] element presented […] initiating, by the one or more processors associated with the payment transfer system, the payment transfer of the payment amount from the first account associated with the first user to the second account associated with the second user. (Col 4, lines 16 – 33 in further view of Fig. 2, 240, and Fig. 10, 1005, 1010 of 

Cozens arguably explicitly teaches wherein the electronic message (e.g., E-mail message) includes instructions to present the interactive interface element (payment object)  via a second application (Email Client 107) executing on the second user device (Recipient Device 110) associated with the second user (Recipient) in an interpretation where Email Client 107 is considered a second application (i.e., distinct from the first Email Client 106 of first user). Examiner notes Cozens does not explicitly teach either way whether or not the Email clients may be considered distinct applications (i.e., reading upon “first” and “second” limitations). Examiner further notes it is arguable whether or not different instances of the same code running on different devices may be considered a “first” and a “second” computer application.

Furthermore, while Cozens does disclose notifications that are clearly from a second application (e.g., web browser / payment application, Col 4, lines 35-44 of Cozens) distinct from Email client 106, Examiner further notes that this particular notification (i.e., message clearly from second application) is arguably stated to  include instructions to present the interactive interface element : Col 4, lines 41-46 “notification of receipt of the payment object may also be displayed in the recipient electronic payment account interface (such as a web browser or electronic payment account application) […] In certain example embodiments, the recipient may accept or reject the payment object from their electronic payment account interface”. (Examiner, in view of lack of clarity of interrelation of claimed parts, and under broadest reasonable interpretation, interprets that the instructions to present the interactive interface element are either computer instructions embedded in message to redirect user to application/interface where Interactive Interface Element is displayed, or, alternatively, meaning the message itself comprises the Interactive interface element (IIE) data that realizes the IEE (i.e., IEE is displayed within the notification itself)).

Arguendo, taking the latter interpretation, Kirkland generally discloses notifications may comprise transaction details, and selectable options for either approving or rejecting a transactions (¶65).

In view of Cozens disclosing “notification of receipt of the payment object may also be displayed in the recipient electronic payment account interface (such as a web browser or electronic payment account application) […] In certain example embodiments, the recipient may accept or reject the payment object from their electronic payment account interface” (i.e., disclosing notification for recipient in a second application interface, where second application interface includes options to select accepting or declining the transaction via the payment object), Cozens generally disclosing the payment object as the means for completing acceptance / rejection of transaction request (Col 11, lines 26-33), and ¶65 of Kirkland generally disclosing that notification messages including selectable options for either approving the transaction or rejecting the transaction, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the payment object of Cozens contained/embedded within the notification of Cozens (i.e., the message includes instructions to present the interactive interface element), as suggested by Kirkland, resulting in the electronic message including instructions to present the interactive interface element via a second application executing on the second user device associated with the second user, (i.e., allowing for receiving, from the second application, an indication of interaction with the interactive element presented to initiate the payment transfer)  in order to advantageously be able to complete the transaction faster, instead of having to navigate away from the notification to a different interface displaying the payment object in second application. Examiner further notes this advantageously increases saliency in that the user is apprised that action must be taken on their end to accept or decline the payment.


Cozens fails to teach configuring, by the one or more processors associated with the payment transfer system […], a resource (e.g., webpage) associated with the payment transfer system and accessible via the interactive interface element (Payment object) activatable at the second user device associated with the second user;

However, Caplan discloses configuring, by the one or more processors associated with the payment transfer system […], a resource (e.g., webpage) associated with the payment transfer system and accessible via the interactive interface element. Caplan discloses 1-Click service payment buttons (e.g., similar to payment buttons of payment object of Cozens), which may be used to complete transactions (¶101), where the buttons are also links (¶101: “a payment button 92F or other link”, in further view of Fig. 11);(Claim 44 of Caplan discloses the single-action payment link (i.e., the button), in addition, causes a payment to be completed, and additionally be automatically redirected to a destination location (e.g., webpage, i.e., a resource), where ¶19 further discloses that the aforementioned redirect to the web page may be a redirect to a webpage with corresponding payment confirmation message); (Examiner 

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the buttons of payment object of Cozens in view of Kirkland also be a link (i.e., button has link embedded), resulting in, once the transaction accept button being selected, both completion of payment and access of a confirmation page on payment system (a resource (e.g., webpage) associated with the payment transfer system and accessible via the interactive interface element), in order to advantageously make clear to the user that the transaction has been completed per button selection, and to apprise the user of the corresponding payment application that performed the transfer, thus increasing trust of the overall transfer solution.

While Cozens in view of Kirkland and Caplan discloses page customization via URL parameters (Fig. 3, 92, ¶¶12, 19 of Caplan), Cozens in view of Kirkland and Caplan fails to explicitly teach: configuring, […]  based on receiving the user input, a resource (e.g., Confirmation webpage of Caplan). 

However, Koh, of a similar field of endeavor as Applicant, discloses configuring a webpage (resource) with payment parameters (i.e., received user input) configuring, […] based on receiving the user input, a resource (¶22 of Koh discloses a link (e.g., IIE) which embeds transaction details (e.g., the user input of sender) in order to configure a web page to populate the user inputted details).

Accordingly, in view of Caplan generally disclosing customization of pages (resources) via link provided parameters (e.g., Fig. 2, 92), Caplan also disclosing confirmation pages in one-click embodiments (¶¶12, 19 of Caplan), and Koh generally disclosing link provided parameters could include the payment details (received via the user input), it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the confirmation pages (resources) of Cozens in view of Kirkland and Caplan could be customized (i.e., configured, by the one or more processors server associated with the payment transfer system, and based on receiving the user input) via the embedded link being configured to contain the received user input from user who created transaction objects (i.e., the sender of Cozens), in order to advantageously have the confirmation page accessed via the second application through payment object in notification (electronic message) be able to 
With respect to claim 2, Cozens in view of Kirkland, Caplan, and Koh discloses: The computer-implemented method of Claim 1, wherein the electronic message associated with the payment transfer includes the payment amount. (Col 11, lines 23 – 25 of Cozens discloses the payment object may include payment amount details. See in further view of obviousness rationale in claim 1 (above), particularly with respect to Kirkland).

With respect to claim 3, Cozens in view of Kirkland, Caplan, and Koh discloses: The computer-implemented method of Claim 1, wherein the electronic message is provided by the payment transfer system to the second user device associated with the second user. (Col 4, lines 37-46 of Cozens discloses electronic payment account application may present the message. In further view of Payment processor 150 including the payment accounts (See Fig. 1, 151, and 152), Examiner takes the stance it is implicitly understood or otherwise rendered obvious that the ‘electronic payment account’ application corresponds to the payment processor 150, per maintaining the payment accounts electronically).

With respect to claim 4, Cozens in view of Kirkland, Caplan, and Koh discloses or otherwise renders obvious: The computer-implemented method of Claim 1, wherein the one or more processors associated with the payment transfer system receives the indication of the intent to effectuate the payment transfer by receiving an indication that the second user activated the interactive interface element to access the resource.  (Fig. 1 of Cozens in further view of at least Col 4, lines 17-23 and Col 4, lines 44-46 of Cozens, and obviousness rationale of Kirkland in claim 1 (above))

With respect to claim 5, Cozens in view of Kirkland, Caplan, and Koh discloses or otherwise renders obvious: The computer-implemented method of Claim 1, wherein the interactive interface element is included in the electronic message.  (Col 4, lines 37-46 of Cozens in further view of obviousness rationale pertaining to ¶65 Kirkland in claim 1 (above))

With respect to claim 8, Cozens in view of Kirkland, Caplan, and Koh discloses: The computer-implemented method of Claim 1, wherein the identifier associated with the second user uniquely identifies the second user to the payment transfer system. (Examiner notes Email entered correspond to a given recipient (as indicated by sender inputting recipient email). Examiner notes Emails in general typically identify (uniquely) a corresponding recipient, as a corresponding electronic payment account. (i.e., uniquely identifies the second user to the payment transfer system)).

With respect to claim 11, Cozens in view of Kirkland, Caplan, and Koh discloses: The computer-implemented method of Claim 1, further comprising customizing, by the one or more processors associated with the payment transfer system, the interactive interface element based on [an] identifier associated with the second user. (Col 11, lines 23 – 33 of Cozens discloses the payment object may incorporate identifying information corresponding to recipient (e.g., an image) via the email payment module 125);

Cozens in view of Kirkland, Caplan, and Koh arguably fail to explicitly teach that the payment object is customized based on the identifier (Email) associated with the second user;(Examiner notes it is reasonable to assume the image of payment object corresponding to recipient is identified by system via the email-address entered, but understands if it is not immediately obvious/apparent). However, Arguendo, in view of Cozens disclosing that recipient identifying information is shown on the payment object, and it being known in view of disclosure of Cozens that the recipient email is another identifier, it would have been obvious 

With respect to claim 12, Cozens in view of Kirkland, Caplan, and Koh discloses:  The computer-implemented method of Claim 1, 

wherein a database of the payment transfer system maintains association data that defines associations between identifiers associated with users of the payment transfer system and accounts associated with the payment transfer system, (Abstract of Cozens in further view of Fig. 1, 150, and Col 18, lines 34 – 50, and Col 17, lines 35 – 48 of Cozens);

wherein the method further comprises identifying the account associated with the second user based on the identifier associated with the second user. (Col 2, line 58 – Col 3, line 2 of Cozens in further view of Abstract and Fig. 1, 150, and Col 18, lines 34 – 50, and Col 17, lines 35 – 48 of Cozens);(See also Col 17, lines 58 – 61 of Cozens);(i.e., it would have been obvious to one of ordinary skill that the databases mentioned in Cozens could be implemented 

With respect to claim 13, Cozens discloses: One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors associated with a payment transfer system, configure the one or more processors to perform operations comprising: (Fig. 1 in further view of Col 17, lines 35 – Col 20 line 65 of Cozens);(See also obviousness rationale of claim 1 (above), mutatis mutandis)

With respect to the remaining claim limitations of claim 13, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 14, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

With respect to claim 15, it is rejected under the same rationale as claim 3 (above), mutatis mutandis. 

With respect to claim 16, it is rejected under the same rationale as claim 4 (above), mutatis mutandis. 

With respect to claim 17, Cozens discloses: A server (Fig. 1, Email payment system 120, comprising modules 125, 135, 140) associated with a payment transfer system (Fig. 1, 150) comprising: one or more processors; and one or more non-transitory computer-readable storage media in communication with the one or more processors and comprising instructions executable by the one or more processors to perform operations comprising: (Fig. 1 in further view of Col 17, lines 35 – Col 20 line 65 of Cozens);(See also obviousness rationale of claim 1 (above), mutatis mutandis)

With respect to the remaining claim limitations of claim 17, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 18, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

With respect to claim 19, it is rejected under the same rationale as claim 3 (above), mutatis mutandis. 

With respect to claim 20, it is rejected under the same rationale as claim 4 (above), mutatis mutandis. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cozens in further view of Kirkland and Koh as applied in parent claim 1, in further view of United States Patent Publication No.  US-20150106225-A1 to Glass (“Glass”).

With respect to claim 9, Cozens in view of Kirkland, Caplan, and Koh discloses: The computer-implemented method of Claim 1, wherein configuring the resource associated with the payment transfer system comprises customizing, by the one or more processors associated with the payment transfer system, the resource associated with the payment transfer system […] ((Fig. 2, 92, ¶¶12, 19 of Caplan in further view of ¶¶21-22 of Koh and obviousness rationale of claim 1 (above))

Cozens in view of Kirkland, Caplan, and Koh fails to disclose that the customization of the resource by the one or more processors associated with payment transfer system is based on the identifier associated with the second user.

However, Glass discloses customization of a resource based on the identifier associated with the second user. Glass discloses a personalized webpage (addressed via PURL), Fig. 32, understood to mean personalized URL, wherein the web page includes a personal identifier of  Glass discloses that an email of the recipient is a personal identifier of the recipient, such as the email address of recipient of Cozens in view of Kirkland, Caplan, and Koh)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the resource (e.g., confirmation page) of Cozens in view of Kirkland, Caplan, and Koh could include the email address of the recipient, as suggested by Glass, resulting in generating URL/link to include the email address as a parameter, further resulting in the confirmation page to be configured to display said parameter in confirmation, in order to advantageously provide more details about the payment transaction just performed on confirmation page.

With respect to claim 10, Cozens in view of Kirkland, Caplan, Koh, and Glass discloses: The computer-implemented method of Claim 9, wherein the resource associated with the payment transfer system comprises a user interface associated with the application executing on the second user device associated with the second user, (Examiner, in view of general lack of clarity on how the claimed interactive interface and resource as connected, interprets the user interface as including the displayable elements of the webpage (e.g., a display window 

and wherein configuring the resource associated with the payment transfer system further comprises customizing, by the one or more processors associated with the payment transfer system, the user interface based on transactional information associated with the payment transfer.  (Fig. 3, 92, ¶¶12, 19 of Caplan in further view of ¶22 and Figs. 3A-F of Koh and obviousness rationale of Koh (above));

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature, “Send money with Gmail and Google Wallet” to Google (Google), disclosing customized payment objects (attachments, similar to Cozens) customized based on Email address. See 0:14 – 0:24 of Google in further view of 0:41 – 0:53 of Google disclosing payment object (IIE) customization includes the recipient’s email address:

    PNG
    media_image1.png
    1011
    1637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    1429
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1038
    1490
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    568
    1232
    media_image4.png
    Greyscale


United States Application Publication No.  US-20130060708-A1 to Oskolkov, disclosing notifications redirecting user to email messages with link for gathering payments (Fig. 7). See also Figs. 6 and 7 of Oskolkov.

United States Application Publication No.  US-20140279457-A1 to Green, disclosing similar functionalities to that of Cozens in a more generalized context (See Fig. 1 in further view of Fig. 2 of Green).

United States Patent Publication No.  US-8751379-B1 to Bueche, disclosing hyperlinks in recipient messages to collect funds (e.g., See Fig. 7);(see also transaction ID 1234567XYZ embedded in link)

United States Application Publication No.  US-20130275264-A1 to Lindenberg (“Lindenberg”), disclosing one-click technology (¶4) for a shopping cart of a merchant associated with a merchant server 106. (See Fig. 1), where the payment accounts appear to be stored in associated server 104 (see subscriber database 104B). Lindenburg also discloses a confirmation page on ¶62 that is accessible via a link, which also includes order details confirming that the order has been processed.

United States Application Publication No.  US-20090276327-A1 to Malik (“Malik”), disclosing transaction authorization messages coming from the payment processing platform (Fig. 12).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.M./
Examiner, Art Unit 3695       

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        November 16, 2021